GIVAN, Chief Justice.
Appellant was convicted by a jury of two charges of Robbery, a Class B felony. He was sentenced to two fourteen (14) year terms to be served concurrently.
The facts are: On October 25, 1983, at about 11:00 p.m., Jerry Hollis, Christopher Jones and Leo Abbott were working as attendants of the J & J Shell Station at 21st and Virginia Streets in the city of Gary, Indiana. A man identified as appellant entered the service station and announced “a stickup.” He required the three attendants to take their money from their person and place it on the counter. He also emptied the cash register.
All three attendants went to the police station and picked appellant’s picture from the “niug books.” Both Hollis and Jones made in-court identification of appellant. Hollis testified he had known appellant previous to the robbery and had known him by the name of “Oney.” During the robbery, Abbott asked appellant not to shoot them and called him “Oney.” Appellant’s girl friend, Janet Douglas, testified that she knew appellant by the name of “Oney.”
The sole issue raised by appellant on this appeal is his claim that the State failed to produce sufficient evidence to prove that he was the perpetrator of the crime. This Court will not weigh the evidence nor judge the credibility of the witnesses. Loyd v. State (1980), 272 Ind. 404, 398 N.E.2d 1260. The evidence in this record is more than ample to justify the verdict of the jury.
The trial court is in all things affirmed.
All Justices concur.